
	

113 HRES 121 IH: Honoring Yoani Sánchez, a courageous blogger and activist for freedom in Cuba.
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 121
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Sires) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Honoring Yoani Sánchez, a courageous
		  blogger and activist for freedom in Cuba.
	
	
		Whereas Yoani Sánchez has become a prominent voice through
			 social media for millions of Cubans who reject the oppression of the Castro
			 regime;
		Whereas Yoani Maria Sánchez Cordero was born in Havana,
			 Cuba, on September 4, 1975, and went on to major in Spanish Literature at the
			 Pedagogical Institute before completing a degree in Hispanic Philology at the
			 University of Havana in 2000;
		Whereas while working at Editorial Gente Nueva, Sánchez
			 came to the realization that, like many Cubans, the wages she earned legally
			 were not enough to support her family and highly qualified individuals were
			 unable to find sufficient work;
		Whereas disenchanted and seeking greater economic
			 opportunities, she moved to Switzerland in 2002 but returned to Cuba in the
			 summer of 2004, discovering her passion for computer science;
		Whereas in 2004, Sánchez and a group of like-minded
			 compatriots founded Consenso, a magazine of reflection and debate, and three
			 years later she worked as a web master, columnist, and editor for the website
			 Desde Cuba;
		Whereas in April 2007, Sánchez created the blog known as
			 Generation Y, which started as an outlet for self-expression but
			 has since found an audience with 500,000 people around the world;
		Whereas through her weekly blog posts, tweets, and
			 Facebook updates, Sánchez has provided an unfiltered glimpse into the realities
			 of day-to-day life in Cuba;
		Whereas the Castro regime has branded Sánchez as a
			 dissident and, since March 2008, blocked access to her blog from within Cuba,
			 where mobile phones, flash drives, and used laptop computers have become
			 lifelines of communication given economic and government barriers to the
			 Internet;
		Whereas Sánchez refused to be silenced and continued to
			 write with the help of friends and volunteer collaborators abroad, who post her
			 entries in solidarity and have translated Generation Y into 20
			 languages;
		Whereas in 2009, she became the first blogger to ever
			 interview United States President Barack Obama, who applauded her efforts to
			 empower fellow Cubans to express themselves through the use of
			 technology;
		Whereas Sánchez is the recipient of numerous honors and
			 awards for her activism, including the Ortega y Gasset Award for Digital
			 Journalism in 2008, being named one of Time magazine’s 100 Most Influential
			 People in the World in the Heroes and Pioneers category for
			 2008, the Maria Moore Cabot Prize from Columbia University in 2009 for coverage
			 of Latin America, and the International Woman of Courage Award from then
			 Secretary of State Hillary Rodham Clinton in 2011;
		Whereas Sánchez attempted to travel outside of Cuba on 20
			 occasions, often at the invitation of universities and book fairs to honor her
			 with awards, but was repeatedly denied the required exit visa;
		Whereas in January 2013, the Cuban Government lifted
			 travel restrictions for citizens and issued Sánchez a passport, allowing her to
			 embark on an 80-day international tour, including Brazil, the Czech Republic,
			 Spain, Mexico, and the United States, to share her experiences living under the
			 Castro regime firsthand;
		Whereas on her first United States visit, she will meet
			 with Members of Congress in Washington, DC;
		Whereas Sánchez intends to return to Havana, where she
			 lives with her husband Reinaldo and their 20-year-old son Teo, and dreams of
			 starting an independent news outlet, saying, Life has taught me that the
			 wall comes tumbling down only when you push it; and
		Whereas despite violent attacks and protests from Castro
			 supporters and leftists, Sánchez has vowed to never stop writing until the
			 people of Cuba are able to express their views freely, saying, We Cubans
			 don’t deserve what we are living through. I think Cubans deserve to be citizens
			 of the 21st century, in all senses, to test the challenges of
			 modernity.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Yoani Sánchez, a courageous blogger
			 and activist for freedom in Cuba, for her ongoing efforts to challenge
			 political, economic, and social oppression by the Castro regime;
			(2)joins Sánchez and her fellow activists in
			 looking forward to the day when all Cubans can freely express themselves in
			 public without fear of reprisal; and
			(3)supports the first
			 amendment rights of all people in the United States, and commends those
			 individuals who have dedicated their lives to protecting and strengthening
			 these rights in the face of adversity.
			
